SCHEDULING ORDER
MARK BUTTERFIELD, Associate Justice.
This case concerns an interlocutory appeal of a Trial Court Order (Granting Injunction) in CV 06-109, which was an appeal of the Ho-Chunk Nation General Council’s resolution to remove President George Lewis from office. The decision of the Trial Court was rendered on December 5, 2006 and this Court received appellant Francis Decorah’s Petitioner’s Notice of Appeal and Petition of Francis Decorah for Lea/ve to File an Appeal of an Interlocutor Order on December 15, 2006. The Notice of Appeal and Certificate of Service on George Lewis individually and as President were filed the same day. However, not all other parties were served with the petition, which is required by HCN RApp. P. 8. The petition should include, “proof of service on all other parties to the action.” In addition, the adverse party to the petition is given 10 days to file an opposition. Thus, while the adverse party, President George Lewis in his individual and official capacity, has not filed any opposition, it is not known what posture the other nominally aligned parties might have concerning this case.
Therefore, after consideration this Court grants the Petition for Leave to file an Appeal of an Interlocutory Order and orders that the Appellant Francis Decorah serve all parties to the action below including the Election Board, Mary Ellen Dumas its chairperson, Wilma Thompson as Vice Chair, and Becky Albert in her capacity as Treasurer of the Ho-Chunk Nation. Each party so served shall have the option of joining formally in the appeal or filing a Amicus or Friend of the Court brief.
Due to the importance of this case to the political integrity of the Nation, this Court will hear this case on a fast track basis and require that briefing completed within 30 days.
1. Appellant must file proof of service on all parties within one week or by Friday January 5, 2007.
2. Appellant must file its Brief by January 15, 2007.
3. Amicus Curia, if any, must file their Briefs by January 30, 2007
4. Appellee must its Brief by January 30,2007.
5. All parties desiring Oral Argument must file their request at the time of filing their Brief and be reasonably available to argue on a weekend in *82February as soon as practical after the completion of briefing.
6. Any request for a Stay or other ancillary motion must be filed within 10 days of this Order or no later than January 15, 2007.